             Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


TEXAS STATE CONFERENCE                     OF
NAACP BRANCHES,

        Plaintiff,
                                                    Case No. 1:20CV1024
        v.
                                                    Related to:
GREG ABBOTT, in his official capacity as
Governor of Texas; RUTH HUGHS, in her               Texas League of Untied Latin American Citizens
official capacity as Texas Secretary of             v. Abbott, No. 1:20-cv-1006
State;
                                                    Straty v. Abbott, No. 1:20-cv-1015
        Defendants.

              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                        INTRODUCTION

       1.       This Complaint challenges the constitutionality of Governor Greg Abbott’s

October 1, 2020 proclamation (“October 1 Order”) that prohibits Texas counties from providing

voters with more than one location to return their marked mail-in ballots for the November 2020

election.

       2.       The October 1 Order is a thinly viewed attempt to suppress the vote under the

guise of “enhancing ballot security” and means that thousands of Texans who must vote by mail

to avoid the risk of COVID-19 infection will be prevented from dropping off their mail-in ballots

at easily accessible and secure county drop-off locations. In the State’s largest counties,

including Harris and Travis, the October 1 Order alters the status quo shortly even though voters

had already started returning absentee ballots and a little over a month before the November 3

election. Harris County had already designated eleven drop-off locations as well as NRG

Stadium and Travis County had designated four such locations. For many voters who will vote




                                                1
               Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 2 of 21




by mail, the nearest drop-off location will now be dozens of miles away, forcing those voters to

travel long distances to deliver their ballots to their county’s election administration office or

drop-off location or to put their ballots in the care of the overburdened United States Postal

Service (“USPS”), which has explicitly informed Defendants that election mail will be delayed

in Texas. This effort to restrict Texas voters’ access to voting during the pandemic imposes a

significant, unjustifiable burden on voting and must be immediately enjoined.

          3.      For Texas’ absentee voters -- including those who had already requested or

received their absentee ballot with the expectation that they would be able to use one of many

drop-off locations offered by their county -- the effect of the October 1 Order is to unreasonably

burden their ability to vote. They will have to travel greater distances, face longer waits, and risk

exposure to COVID-19, in order to use the single ballot return location in their county. Indeed,

there are already news reports of long lines at Harris County’s sole absentee ballot drop-off

location, NRG Stadium. And, if they are unwilling or unable to face these new burdens, they

will have to rely on a hobbled postal mail system and its potential delay, which will not be a

realistic option close to Election Day.

          4.      In the midst of an election that is already underway, changing the status quo and

forcing such new burdens on voters who relied on a different set of election rules to make their

voting plan, is unreasonable, unfair, and unconstitutional. And, as Governor Abbott and other

state officials have stated on the record in other voting cases, such last-minute changes to voting

procedures engender voter confusion and undermines the public’s confidence in the election

itself.

          5.      As of October 6, Texas has seen nearly 770,000 confirmed cases and more than

16,000 people have died. Texans age 65 and older constitute approximately 70% of those




                                                 2
             Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 3 of 21




fatalities, despite that age group making up less than 13% of the state’s overall population. These

figures are not surprising: before the novel coronavirus even touched U.S. soil, epidemiologists

warned that individuals above the age of 65 and individuals with certain underlying heath

conditions are particularly vulnerable to COVID-19’s most severe consequences.

        6.      Crucially, the October 1 Order disproportionately disadvantages African-

American voters in Texas, because African-American voters are more likely to live in poverty

and less likely to own a vehicle than other populations. The existence of only a single ballot

drop-off location in each Texas county necessarily means that a significant proportion of each

county’s African-American voters who do not live near the single permitted location will face

greater burdens to exercising their voting rights. The October 1 Order thus impedes the Texas

NAACP’s mission of securing political equality for African-American voters in Texas.

        7.      The Texans whose age puts them at the highest risk of severe complications from

the virus are, fortunately, eligible to cast their ballots by mail. Still, the right to vote extends

beyond just the right to cast a ballot. Rather, the right to vote includes “the right to mark a piece

of paper and drop it in a box or the right to pull a lever in a voting booth. The right to vote

includes the right to have the ballot counted.” Reynolds v. Sims, 377 U.S. 533, 555 n.29 (1964)

(citation and quotation omitted) (emphasis added). Particularly in light of the pandemic and its

myriad impacts on daily life, the October 1 Order will unduly burden and, in some cases, entirely

prevent the most vulnerable Texans from having their votes counted in November.

        8.      The October 1 Order is an abrupt about-face by Governor Abbott, who during the

summer recognized that skyrocketing rates of COVID-19 infection in Texas, and resulting calls

for expanded voting by mail, required an expansion of voting opportunities. As a result, on July

27, 2020, Governor Abbott issued a proclamation extending early voting in Texas by an




                                                  3
            Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 4 of 21




additional week to October 13 and suspending the Texas Election Code provision that permitted

voters to return their mail-in ballots in person only on election day (“July Proclamation”). The

July Proclamation permits eligible voters to return their marked ballots to a county drop-off

location on election day or during the early voting period. With the July Proclamation, Texas

joined many other states in offering voters the opportunity to return their mail-in ballots at

secure, tamper-proof ballot drop-off sites that are available in the weeks leading up to the

election so that voters may quickly and efficiently submit their completed ballots as their

schedules allow and with increased safety due to the reduction in congestion/traffic due to the

increased number of ballot drop off locations. The July Proclamation was not only consistent

with the available science about the risks of COVID but also with Governor Abbott’s then-

measured approach to election administration. On June 29, 2020, Governor Abbott argued in

federal court that “precipitous changes to the [election] rules can cause ‘confusion’ and even

undermine public confidence in the outcome of the election itself.”

       9.      The July Proclamation made clear that expanded early voting in person and a

bigger window for voters to hand-deliver mail-in ballots was the state’s answer to its citizens’

concerns about participating in the November election during the pandemic. Counties therefore

began preparing for a longer in-person early voting period and, at the same time, considered

establishing additional mail-in ballot drop-off locations to ensure that voters casting their ballots

by mail have ready access to drop-off locations.

       10.     These preparations were grounded in state law, as confirmed by the Texas

Attorney General’s office, which on September 30, 2020 represented to the Texas Supreme

Court that the July Proclamation permitted multiple ballot drop-off locations in each county.




                                                4
           Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 5 of 21




Earlier this election cycle, the Texas Supreme Court had expanded the class of voters eligible to

vote by absentee ballot.

       11.     The availability of ballot drop-off locations has become absolutely critical in the

pandemic. While other means of voting may allow voters to cast their ballots outside of regular

business hours, or in a manner that minimizes in-person interactions, or at a location that

guarantees their ballot is submitted in time to be counted, drop-off locations provide the only

means of voting that guarantee voters all of these things, ensuring that even those voters who are

most vulnerable to the worst complications of COVID-19 and rightfully concerned about the

mounting delays in mail service by the USPS have safe and available means of returning their

ballots to elections officials in time to be counted.

       12.     The availability of accessible drop-off locations is especially crucial in counties

with large populations. The U.S. Election Assistance Commission (“EAC”), an independent

federal agency, currently recommends at least one drop-off location for every 15,000 to 20,000

registered voters. In Harris County alone, there are over 2 million registered voters, and the

Harris County Clerk has stated that he expects that seven to eight times more mail ballots will be

requested for this November’s election than in a typical general election. But Governor Abbott

has ignored this EAC guidance, as well as his constituents’ grave concerns, and needlessly

chosen to prevent county officials from taking reasonable steps that are plainly required to

protect vulnerable Texans’ ability to vote in this election.

       13.     Plaintiffs therefore seek emergency relief from this Court to enjoin the unlawful

October 1 Order and preserve the status quo for the November election.




                                                 5
          Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 6 of 21




                                           PARTIES

       14.     Plaintiff THE TEXAS STATE CONFERENCE OF NAACP BRANCHES

(“Texas NAACP”) is a subsidiary organization of the National Association for the Advancement

of Colored People, Inc. (“NAACP”), a national non-profit, non-partisan organization founded in

1909. The first Texas branches of the NAACP were formed in 1915, and the Texas State

Conference was formally organized in 1937. The Texas NAACP is the oldest and one of the

largest and most significant organizations promoting and protecting the civil rights of persons of

color in Texas. The Texas NAACP’s mission is to secure the political, educational, social, and

economic equality of rights in order to eliminate race-based discrimination and ensure the health

and well-being of all persons. To achieve its mission, the Texas NAACP engages in voter

education and registration and other civic engagement activities. It is headquartered in Austin

and has over sixty branches across the State, as well as members in almost every Texas county.

A large portion of the organization’s more than 10,000 members are Texas residents who are

registered to vote in Texas. The Texas NAACP’s membership consists largely of African

Americans, and it considers its constituents and supporters to be people of color and/or members

of other underrepresented and vulnerable populations, such as those with disabilities. The Texas

NAACP’s members and constituents are more likely than other populations to live in poverty,

work in essential jobs that require more frequent exposure to the public, and suffer from

underlying conditions that put them at risk of becoming more seriously ill from COVID-19.

       15.     The October 1 Order frustrates the Texas NAACP’s mission and get out the vote

efforts. The October 1 Order causes the Texas NAACP to divert resources from these programs

and initiatives, in order to assist its members and constituents specifically, and Texas voters

generally, with overcoming the burdens imposed by the Order. The Texas NAACP has to retool

its get out the vote efforts midstream to help voters who want to vote by absentee ballot. In the



                                                6
           Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 7 of 21




context of COVID-19, these burdens are even more severe, and the resources that the Texas

NAACP will need to divert from its other programs in order to combat these burdens are even

more substantial. Many of the Texas NAACP’s members and constituents have planned to vote

absentee this year to protect their physical health and the health of others in their communities,

given the threat of COVID-19. The Texas NAACP has been engaged in education of its

members and constituents to ensure that they are able to comply with each of the requirements

for voting absentee. Because of widespread reports of delays in mail processed by the United

States Postal Service, and because the Texas NAACP State Conference Secretary has noticed

timeliness issues with the mail in Texas and taken remedial actions in response, many of the

Texas NAACP’s members and constituents plan to drop off their ballots at one of the drop-off

locations provided by, or planned to be provided by, Texas elections officials, to ensure that their

ballots are timely received and counted. In light of the October 1 Order, however, the Texas

NAACP has been forced to rapidly and unexpectedly divert resources away from its ongoing

voter education and registration activities and redeploy them towards educating voters about the

impact of the Order.

        16.     Defendant GOVERNOR GREG ABBOTT is the Governor of Texas and,

pursuant to Article IV, Section I of the Texas Constitution, is the chief executive officer of the

State of Texas. He issued the October 1 Order and is being sued in his official capacity.

        17.     Defendant RUTH HUGHS is the Texas Secretary of State and, pursuant to Texas

Election Code § 31.001, is the chief election officer of the State of Texas. She is sued in her

official capacity.




                                                7
           Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 8 of 21




                                JURISDICTION AND VENUE

       18.     This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1343(a) because

it seeks to redress the deprivation, under color of state law, of rights, privileges and immunities

secured by the Voting Rights Act, and pursuant to 28 U.S.C. § 1331 because it arises under the

laws of the United States.

       19.     This Court has jurisdiction to grant both declaratory and injunctive relief pursuant

to 28 U.S.C. §§ 2201 and 2202.

       20.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in this district.

                                   FACTUAL BACKGROUND

                              COVID-19’s Disparate Racial Impact

       21.     The COVID-19 pandemic has ravaged the United States for nearly seven months.

On March 13, 2020, President Donald J. Trump declared a state of emergency for the nation, and

Defendant Governor Abbott declared a state of disaster for the State of Texas. Both declarations

remain in place and the pandemic shows no signs of abating this year.

       22.     To date, more than 7.4 million Americans have tested positive for the disease, and

nearly 210,000 have died. Texas has been among the states impacted most severely by the virus.

More than one in ten of the nation’s cases are in Texas—nearly 770,000 in total—and over

16,000 Texans have died. Nearly 2,000 Harris County residents have lost their lives in the

pandemic, as have over 1,000 residents of Dallas County. Thousands of new positive tests are

reported across Texas each day. Nearly 70 percent of the Texans who have died from COVID-

19 were 65 or older despite that age group making up less than 13 percent of the state’s overall

population.




                                                 8
          Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 9 of 21




       23.     The impact of the virus has been disproportionately felt by communities of color.

According to the U.S. Centers for Disease Control and Prevention (“CDC”), African Americans

are 2.6 times as likely as whites to test positive for COVID-19, 4.7 times as likely to be

hospitalized, and 2.1 times more likely to die. CDC data indicates that Hispanic Americans are

roughly as likely as whites to die of COVID-19, but 2.8 times as likely to test positive and 4.6

times as likely to be hospitalized. Other analyses that adjust by age differences among racial

groups have found that the mortality rate of Hispanic Americans is 3.3 times as high as for white

Americans.

       24.     These trends are reflected in Texas, where African Americans account for 12

percent of the state’s population but 19 percent of COVID-19 cases. And while Hispanics make

up only 40 percent of the state’s population, they account for 56 percent of its COVID-19 deaths,

and small, predominantly Hispanic counties have accounted for an outsize proportion of the

state’s deaths. White and Asian Texans have died at lower rates relative to their share of the

state’s population.

                               The Pandemic’s Impact on Voting

       25.     The pandemic’s impact on voting in the 2020 election cycle has been immense.

Dozens of states have modified their absentee voting protocols as interest in voting by mail has

surged, and mail voting rates skyrocketed in primary elections earlier this year in comparison to

primaries in past years.

       26.     The CDC has specifically urged election officials across the nation to provide

voters with alternatives to in-person voting to minimize exposure between poll workers and

voters and reduce crowd sizes at polling locations. For older voters most susceptible to severe




                                                9
          Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 10 of 21




illness from COVID-19, minimizing the need to vote in person on election day is essential to

protecting their health.

       27.     In Texas, election officials are expecting record interest in voting by mail for the

November general election. Travis County Clerk Dana DeBeauvoir predicts that some 100,000

voters in Travis County will cast their ballots by mail. As of October 1, Travis County had

received 71,000 mail-in ballot applications, a substantial increase over the average of 27,000

applications in past presidential elections.

       28.     In Harris County, mail voting in the July 2020 runoff election approached general

election levels, and Harris County Clerk Chris Hollins expects seven to eight times more mail

ballots will be requested and cast in the November election. In preparation for this exponential

growth in mail ballots, Harris County officials are purchasing additional mail-sorting equipment

and hiring hundreds of temporary workers solely to process mail voting applications and ballots.

    USPS Acknowledges a “Significant Risk” that Texans’ Ballots Will Not Be Counted

       29.     In recent months, several internal policy changes at USPS, including a reduction

in staff, the decommissioning of high-speed mail sorting machines, and significant restrictions in

late and extra trips by mail carriers, have led to delayed mail deliveries across the nation. These

developments have been widely reported by local and national media and investigated by the

U.S. House of Representatives and are the subject of multiple ongoing federal lawsuits.

       30.     In a letter dated July 30, 2020, the USPS warned Texas Secretary of State Ruth

Hughs that there is a significant risk some mail ballots will be delivered too late to count for the

November election. Under Texas law, mail ballot requests must be received by October 23,

2020, eleven days before election day, after which election officials must mail a ballot within

seven days. The deadline for election officials to receive a ballot is 7 p.m. on November 3, 2020,




                                                10
           Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 11 of 21




though under certain circumstances, a ballot that was postmarked on or before election day and

received by 5 p.m. on November 4, 2020 will be counted.

       31.     The July 30, 2020 USPS letter stated that these state-law requirements and

deadlines appeared to be “incompatible” with USPS’s delivery standards and that there is a

“significant risk” that properly requested mail ballots, including those that are promptly returned,

will nonetheless not be processed by USPS and received by election officials in time to be

counted.

       32.     On August 20, 2020, Chris Hollins, the Harris County Clerk, sent a formal request

to Defendant Governor Abbott to extend the deadline by which county officials must receive

mail ballots to at least November 9, acknowledging that “a mail ballot postmarked on Election

Day is unlikely to be received in our office the following day” and that lack of action could result

in “thousands” of disenfranchised Harris County voters.

       33.     Voters reported several problems while attempting to vote by mail in Texas’ July

14, 2020 primary runoff election. This included voters who sought to vote by mail, and timely

submitted their applications, but never received their ballots and thus were disenfranchised.

Some voters sent in their absentee ballots only to have them returned unopened. One voter, who

had voted previously by absentee ballot, reported receiving his ballot back unopened, only to

mail it back again. When he called his local elections office, an official said they still had not

received his ballot two weeks after he mailed it back.

       34.     These experiences in the primary election demonstrate the peril of relying on

USPS to timely process election mail for the November election.




                                                11
            Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 12 of 21




                       Use of Absentee Ballot Delivery Locations in Texas

          35.   Under Texas law, eligible citizens wishing to vote by absentee ballot may return

those ballots either by mail, common or contract carrier, or in-person to an early voting clerk’s

office.

          36.   Under his July 27, 2020 Executive Order, Governor Abbott found that Texas’

laws limiting the number of days for early in-person voting and restricting the in-person return of

absentee ballots to an early voting clerk’s office “would prevent, hinder, or delay necessary

action in coping with the COVID-19 disaster.” Governor Abbott therefore suspended

enforcement of those provisions, directing that early voting may begin on October 13, 2020 and

that voters may return mail-in ballots as soon as the early voting period begins and through the

day of the election.

          37.   Relying on the Proclamation, Texas counties, particularly those with large

populations like Harris and Travis Counties, began to make public plans to provide voters with

multiple absentee ballot drop-off locations. Harris County planned to provide voters with twelve

supplemental absentee ballot drop-off locations. Travis County planned to provide voters with

four supplemental absentee ballot drop-off locations. Voters have relied on these public plans in

planning how they intend to vote in the upcoming election and many of these secure drop-off

locations are already in use.

                                      The October 1 Order

          38.   On July 27, 2020, Defendant Governor Abbott issued a proclamation modifying

early voting procedures for the November 2020 election. The proclamation extended the in-

person early voting period by nearly a week, allowing voters to begin casting ballots on Tuesday,

October 13, 2020. Additionally, the proclamation suspended a provision of the Texas Election




                                               12
          Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 13 of 21




Code permitting hand delivery of mailed ballots only on election day and instead directed that

voters may deliver completed ballots in person at the offices of county early voting clerks

beginning on October 13.

       39.     In preparation for the expected surge in mail ballots, Harris County established

eleven county clerk office locations, as well as Houston sports center NRG Stadium, as sites for

voters to return completed ballots sent to them by mail. Travis County established four drive-

through county office locations.

       40.     Multiple Texas state officials took actions supporting and confirming the validity

of the election administration plans authorized by the July Proclamation. Most prominently, on

September 30, 2020, the Texas Attorney General’s office represented to the Texas Supreme

Court that the July Proclamation permitted multiple ballot drop-off locations in each county. As

such, “the Secretary of State has advised local officials that the Legislature has permitted ballots

to be returned to any early-voting clerk office.” In re Hotze, et al., No. 20-0751, Brief in Supp.

Of Mandamus Petition at 5 (Tex. Sept. 30, 2020).

       41.     The following day, October 1, 2020, Defendant Governor Abbott issued the

October 1 Order, a proclamation billed as “enhancing ballot security” ordering that mailed

ballots may only be delivered in person to a single early voting clerk’s office location in each

county. The October 1 Order also mandates that early voting clerks must allow poll watchers to

observe any activity conducted at the early voting clerk’s office related to the in-person delivery

of a marked mail ballot.

       42.     While the October 1 Order was purportedly issued to address “security” concerns,

there is no indication from Defendants about how this measure increases security for voters

returning their absentee ballots or how the additional ballot drop off locations proposed by Harris




                                               13
          Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 14 of 21




or Travis County officials would negatively impact security. Absentee ballot drop-off locations

are required to be staffed by an election official who is under legal obligation to verify a voter’s

photo identification and the information provided on the ballot before the ballot may be

submitted. Defendants have not provided an explanation for why the security measures at one

drop-off location are sufficient to ensure ballot security but the same security measures are not

sufficient if employed at multiple locations within a county.

       43.     County election officials were given no advance notice of the October 1 Order.

According to media reports, Travis County Clerk DeBeauvoir stated that she learned of the

Order just as Travis County had already begun allowing eligible voters to drop off their

completed mail ballots at other locations in the county that week.

                      The October 1 Order’s Impact on Minority Citizens

       44.     African American citizens of voting age who are eligible for an absentee ballot in

Texas are more than twice as likely as Whites to not have access to a vehicle and therefore are at

least twice as likely to have a travel burden in returning their mail ballots.

       45.     More than 90 percent of absentee-eligible citizens of voting age who do not have

access to a vehicle in their household would be expected to experience a travel burden in

accessing a county drop-off location if only one location is provided per county.

       46.     Texas’ largest, most populous counties will be disproportionately impacted by

Governor Abbott's order. As of 2018 Harris County has nearly 2.4 million registered voters and

planned on having 12 total ballot drop-off locations. Under the Order, Harris County will have

just one drop-off location, at NRG Stadium in central Houston, effectively eliminating 11

planned locations. On October 6, 2020 news reports confirmed that there were long lines at

NRG Stadium, where voters were waiting to return their absentee ballots.




                                                14
           Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 15 of 21




         47.   Travis County, Texas’ fifth most-populous county, has over 800,000 registered

voters, but as a result of the October 1 Order may now have to close all but one of its four

planned ballot drop-off locations.

         48.   The estimated round-trip drive time statewide to and from a county ballot drop

box location for absentee-eligible citizens of voting age was about 37 minutes for the state as a

whole, but between 41 and 55 minutes for ten of the largest counties in the state. In these

counties, which includes Harris County, a substantial number of absentee-eligible voting age

citizens would have to drive more than 70 minutes round trip.

         49.   Because of the large minority communities in these counties and disparate vehicle

ownership rates, the reductions in ballot drop-off locations resulting from the October 1 Order

will have an outsized negative impact on Texas’ minority citizens.

         50.   Due to disparate vehicle ownership rates and the increased risks of voting in

person due to COVID, the October 1 Order will therefore also place undue burdens in the ability

of the elderly to participate in the November election.

         51.   In Harris County, more than a third of all absentee-eligible citizens of voting age

would expect to have a travel burden to access a ballot drop box if only one location is allowed

and the additional absentee ballot drop-off locations are shuttered pursuant to the October 1

Order.

         52.   According to the 2018 American Community Survey (“ACS”) five-year

estimates, prepared by the U.S. Census Bureau, Harris County, Texas has a total population of

4.602.523 persons, including 1,384,032 non-Hispanic white persons (32%), 1,958,963 Hispanic

persons (43%), 855,008 non-Hispanic Black persons (19%), and 317,911 non-Hispanic Asian




                                               15
          Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 16 of 21




persons (7%). According to the Texas Secretary of State, Harris County had 2,357,199

registered voters in 2018, 766,674 (33%) of whom voted early.

       53.     According to the 2018 American Community Survey (“ACS”) five-year

estimates, prepared by the U.S. Census Bureau, Travis County, Texas has a total population of

1,203,166 persons, including 590,373 non-Hispanic white persons (49%), 407,676 Hispanic

persons (34%), 94,922 non-Hispanic Black persons (8%), and 78,250 non-Hispanic Asian

persons (7%). According to the Texas Secretary of State, Travis County had 774,302 registered

voters in 2018, 349,045 of whom (45%) voted early.

       54.     The October 1 Order means some voters in Harris County, which has a

geographical area of 1,777 square miles, may have to drive up to almost 50 miles to cast a ballot,

if they have access to a car at all, which many minority voters may not. Travis County, which is

1,034 square miles, will also have a commensurate negative impact on its minority voters given

that there is now only a single drop-off location.

       55.     The current public health crisis, which has forced many more voters who may be

susceptible to contracting and spreading COVID-19 to vote by absentee ballot, has been

compounded by systemic changes and extensive delays by the USPS in processing mail. The

October 1 Order has further compounded these negative effects on voters by limiting an

alternative, safe method for submitting mail ballots to one secure drop-off location per county,

regardless of the size or total population of the counties, including counties with large

communities of color.




                                               16
          Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 17 of 21




                               CLAIMS FOR RELIEF
Count I: The October 1 Order Burdens the Fundamental Right to Vote in Violation of the
                         First and Fourteenth Amendments

        56.     Plaintiffs reallege and incorporate by reference the allegations in the preceding

paragraphs.

        57.     The right to vote is a “precious” and “fundamental” political right that is

“preservative of all rights.” Harper v. Va. State Bd. of Elections, 383 U.S. 663, 670 (1966); Yick

Wo v. Hopkins, 118 U.S. 356, 370 (1886).

        58.     The First and Fourteenth Amendments to the United States Constitution protect

the fundamental right to vote. See Anderson v. Celebrezze, 460 U.S. 780, 788 (1983); Burdick v.

Takushi, 504 U.S. 428, 433 (1992). A state government may not burden the right to vote without

adequate justification. Under the Anderson-Burdick test, Courts considering a challenge to a

state election law or process must carefully balance the magnitude of injury to the First and

Fourteenth Amendments rights that Plaintiffs seek to protect against the government’s

justifications for the burdens established.

        59.     The October 1 Order imposes a substantial burden on voters’ rights by forcing

them to choose between risking their health by voting in-person so that they have more assurance

that their ballots will count or, instead, facing the real possibility that their ballots will not count

because of USPS delays in timely delivering absentee ballots and applications combined with the

practical inability to use the single secure drop box in their county to deliver their absentee ballot

applications and ballots. The order burdens the Texas NAACP’s members and the non-member

populations that the Texas NAACP also work and seek to protect who have to drive long

distances to get to their county clerk’s office. It further burdens the Texas NAACP’s members




                                                 17
          Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 18 of 21




and others who do not have access to cars and either have no access to mass transportation, or do

not wish to use mass transportation if they can avoid it during the pandemic.

       60.     There is no legitimate justification for the October 1 Order, which disrupts the

status quo by eliminating a valid method of casting ballots during an ongoing election, after

Harris and Travis Counties had already operated absentee ballot drop-off locations and accepted

absentee ballots at those sites. These changes, coming so late in the election process – indeed

after voting has begun – will burden election administrators, confuse voters, and potentially

disenfranchise them. Such a late-breaking change is particularly disruptive when, as here, it does

not increase access to the ballot or fix an error, but instead eliminates an effective method of

voting that increases access to the ballot – in the midst of a deadly pandemic.

       61.     Defendants have no legitimate interest in preventing counties from installing more

than one secure drop-off location. The October 1 Order therefore fails the Anderson-Burdick

test and must be enjoined.

  Count II: The October 1 Order Violates the Equal Protection Clause of the Fourteenth
                                     Amendment

       62.     Plaintiffs reallege and incorporate by reference the allegations in the preceding

paragraphs.

       63.     The Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution prohibits states from “deny[ing] to any person within its jurisdiction the equal

protection of the laws.” U.S. Const. amend. XIV, § 1. The Fourteenth Amendment’s Equal

Protection Clause forbids the State from, “[h]aving once granted the right to vote on equal terms

. . . by later arbitrary and disparate treatment, valu[ing] one person’s vote over that of another.”

Bush v. Gore, 531 U.S. 98, 104–05 (2000).




                                                18
          Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 19 of 21




       64.     The October 1 Order arbitrarily values one person’s vote as compared to another’s

based on population size and population density of a particular county. Sparsely populated

counties will be advantaged while counties with larger populations such as Harris County and

Travis County will be disadvantaged. Thus, while the October 1 Order substantially burdens all

Texans, that burden is greater for voters who live in more populated counties because only one

secure drop box is available per hundreds of thousands of registered voters in the county.

       65.     Because of the October 1 Order, Defendants are responsible for administering an

election system that arbitrarily burdens voters’ fundamental right to vote, in particular, Plaintiff’s

members who live in more populous counties.

       66.     This disparate treatment of voters violates the Equal Protection Clause of the

United States Constitution.

  Count III: Racially Discriminatory Impact Violating Section 2 of the Voting Rights Act

       67.     Plaintiffs reallege and incorporate by reference the allegations in the preceding

paragraphs.

       68.     Texas’s Black voters are particularly susceptible to contracting and dying from

COVID-19. Black voters’ increased susceptibility to the dangers of COVID-19 is directly tied to

social and historical conditions stemming from racial discrimination.

       69.     Texas’s limit of one-per-county for absentee ballot drop-off locations will have a

disproportionate impact on absentee-eligible Texas NAACP members and other Black voters

living in densely populated counties like Harris and Travis who wish to cast an absentee ballot

without subjecting themselves to the risk of contracting COVID-19 or the risk that their mailed

ballot will arrive too late to be counted. At the time the October 1 Order was issued, Harris and

Travis Counties were the only jurisdictions actively implementing additional absentee ballot




                                                19
             Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 20 of 21




drop-off locations, and Fort Bend County officials had announced their plan to open several

locations.

        70.      Texas’s arbitrary one-per-county limit on ballot drop-off locations violates

Section 2 of the Voting Rights Act, 52 U.S.C. § 10301, because it results in the denial of the

right to vote on account of race and language minority status, insofar as, under the totality of the

circumstances, Texas NAACP members and minority voters are denied an equal opportunity to

participate effectively in the political process.

        71.      Texas’s limits on absentee drop-off locations violate Section 2 because they deny

and abridge the right to vote on account of race and language minority status when considered

under the totality of the circumstances.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court:

        a.       Issue a judgment declaring that the October 1 Order violates the Fourteenth

Amendment to the United States Constitution and the Voting Rights Act, and that county

election administrators are not prohibited from establishing more than one location where voters

may return their marked mail-in ballots in person;

        b.       Preliminarily and permanently enjoin Defendants, and their respective agents,

officers, employees, and successors, and all persons acting in concert with each or any of them,

from taking any action to change the status quo by inhibiting election administrators from

offering drop-off locations as described;

        c.       Award Plaintiffs their costs, expenses, and reasonable attorneys’ fees incurred in

the prosecution of this action, as authorized by the Voting Rights Act, 52 U.S.C. § 10310(e), and

the Civil Rights Attorneys Fees Awards Act, 42 U.S.C. § 1988; and




                                                    20
            Case 1:20-cv-01024-RP Document 1 Filed 10/06/20 Page 21 of 21




       d.       Grant such other equitable and further relief as the Court deems just and proper,

and as may be necessary to afford Plaintiffs the fully relief to which they are entitled under the

United States Constitution and the Voting Rights Act.

Dated: October 6, 2020         Respectfully submitted,

                                Robert Notzon
                                The Law Office of Robert S. Notzon
                                1502 West Ave.
                                Austin, Texas 78701
                                robert@notzonlaw.com
                                Phone: (512) 474-7563

                                Nickolas Spencer*
                                Spencer & Associates, PLLC
                                8403 Westglen Drive, Suite 2000
                                Houston, TX 77063
                                nas@naslegal.com
                                Phone: (713) 863-1409

                                Ezra Rosenberg*
                                erosenberg@lawyerscommittee.org
                                John Libby*
                                jlibby@lawyerscommittee.org
                                John Powers*
                                jpowers@lawyerscommittee.org
                                LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW
                                1500 K Street NW, Suite 900
                                Washington, DC 20005
                                Phone: (202) 662-8389
                                Fax: (202) 783-0857

                                John T. Montgomery*
                                john.montgomery@ropesgray.com
                                Deanna Barkett FitzGerald*
                                deanna.fitzgerald@ropesgray.com
                                ROPES & GRAY LLP
                                Prudential Tower
                                800 Boylston Street
                                Boston, MA 02199-3600
                                Phone: 617-951-7000
                                Fax: 617-951-7050
                                Counsel for Plaintiffs - * Pro hac vice motion forthcoming




                                               21
